Citation Nr: 1047937	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-45 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to an earlier effective date prior to November 3, 
1993, for service connection for a right cervical brachial 
myofascial syndrome.

5.  Entitlement to an earlier effective date prior to May 22, 
2006, for service connection for allergic rhinitis.

6.  Entitlement to an earlier effective date prior to January 4, 
2006, for service connection for a right ankle disability.

7.  Entitlement to service connection for joint and bone pain.

8.  Entitlement to service connection for blood in the stool.

9.  Entitlement to service connection for a right foot 
disability.

10.  Entitlement to service connection for a hysterectomy 
required as a result of underlying gynecological disability to 
include endometriosis.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).

13.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

14.  Entitlement to an initial increased evaluation for right 
ankle disability, currently rated as 10 percent disabling.

15.   Entitlement to a finding of total disability based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 
1975 in the United States Air Force, and from June 1976 to May 
1992 in the United States Army.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

This appeal to the Board of Veterans Appeals (the Board) is from 
actions taken by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO currently with jurisdiction is Waco, Texas, 
but the file was previously under the jurisdiction of VA in 
Florida.

The Veteran provided testimony before a Decision Review Officer 
(DRO) at the RO in July 2009; a transcript is of record.  Tr.(1).

The Veteran also provided testimony before the undersigned Acting 
Veterans Law Judge at a hearing held at the RO in June 2010; a 
transcript is of record.  Tr.(2).  At the time of the hearing, 
the Veteran submitted copies of additional data associated with a 
signed waiver of initial RO consideration.

Some clarification is required as to the designations shown 
herein for the pending appellate issues.  Although some issues 
were initially addressed on the basis of being "undiagnosed 
illnesses" based on Persian Gulf service, the Veteran has 
clarified that this is not her contention; her problems simply 
arose concurrent with that conflict.  Tr(2) at 8.  

As to the issue of service connection for a hysterectomy, since 
the surgical procedure was undertaken to remedy one or more 
underlying gynecological disabilities, the issue has been 
rephrased accordingly.  Tr(2) at 9-10.  

The Veteran, as a layperson, is not competent to distinguish one 
psychiatric disorder from another, and hence a claim for one 
condition must be liberally read as to include claims of service 
connection for all currently diagnosed acquired psychiatric 
disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Her 
claim of service connection for PTSD, therefore, must be 
considered a claim for all other acquired psychiatric disorders.  

The Veteran clarified at the hearing that she intended for her 
claim relating to her back to be inclusive of both lumbar and 
cervical areas.  Tr(2). at 18.  Since only the lumbar spine claim 
has been fully perfected on appeal, the claim of service 
connection for a cervical spine disability is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for a right foot 
disorder, a hysterectomy, a low back disorder, generalized joint 
and bone pain, blood in the stool, and a psychiatric disability, 
and increased ratings for allergic rhinitis and a right ankle 
disability and entitlement to TDIU are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The issue of service connection for sinusitis was denied in a 
July 1998 rating decision on the basis of absence of current 
diagnosis and nexus to service; it was not timely appealed, and 
became final.

2.  Evidence received since July 1998 has not been previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

3.  Competent evidence sustains that chronic recurrent episodes 
of sinusitis are of in-service etiology and/or are associable 
with already service-connected allergic rhinitis. 

5.  Service connection was granted for headaches in 1994, 
effective November 3, 1993.

6.  A claim for service connection for a right cervical brachial 
myofascial syndrome was denied in an unappealed August 1992 
decision (noticed in September 1992); the decision became final 
in September 1993.

7.  A reopened claim of service connection for right cervical 
brachial myofascial syndrome was received on November 3, 1993.

8.  A claim for service connection for allergic rhinitis was 
denied in an unappealed July 1998 rating action; the denial 
became final in July 1999.

9.  A reopened claim of service connection for allergic rhinitis 
was received on May 22, 2006.

10.  Service connection for a right ankle disorder was denied in 
an unappealed August 1992 rating decision (noticed in September 
1992); the denial became final in September 1993.

11.  A reopened claim of service connection for a right ankle 
disorder was received on January 4, 2006.


CONCLUSIONS OF LAW

1.  Evidence submitted since the 1998 rating decision wherein the 
RO denied service connection for sinusitis is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for sinusitis have been 
met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 
(2010).

3.  Service connection is already in effect for headaches; the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).

4.  The criteria for an earlier effective date for service 
connection for a right cervical brachial myofascial syndrome 
prior to November 3, 1993, are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400(q)(ii) (2010).

5.  The criteria for an earlier effective date for service 
connection for allergic rhinitis prior to May 22, 2006, are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.400(q)(ii) (2010).

6.  The criteria for an earlier effective date for service 
connection for a right ankle disability prior to January 4, 2006 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.400(q)(ii) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant notice by multiple letters.  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence;

VA has obtained the Veteran's service and VA treatment records 
and has afforded the Veteran several VA examinations.  These are 
adequate for adjudication, as the doctors have reviewed the 
claims file, made all necessary findings, and rendered requested 
opinions with well supported rationales.  The Veteran has 
submitted lay statements regarding her disability.  Although the 
Veteran has indicated she receives Social Security benefits, the 
records of such have not been obtained; such are not relevant to 
the question of effective dates decided here, and the absence 
does not prejudice the veteran in light of the reopening and 
grant of benefits for a sinus condition.  All known and available 
records relevant to the issues decided herein on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, may be subject to service connection 
based on presumed incurrence in service, if manifested to a 
compensable degree within one year subsequent to service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) competent evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) competent 
evidence of a nexus between the claimed in- service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected disability 
aggravates a non-service- connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  .

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. Sinusitis

The issue as properly certified is whether new and material 
evidence has been submitted to reopen the Veteran's claim for 
entitlement to service connection for sinusitis.  As noted at the 
hearing,  Tr(2) at 25, the RO has already held the claim to have 
been reopened.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: "[T]he 
Board does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b). 
Furthermore, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to reopen 
the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Service connection was denied in July 1998 on the grounds that no 
current diagnosis was shown, and that there was no nexus to 
service.  Since July 1998, VA has received VA and private medical 
records indicating a current diagnosis, as well as medical 
opinions regarding the relationship of the condition to service.  
These items are both new and material, and the claim is properly 
reopened.  The claim must now be consider on the merits, de novo.

Surgical records reflect that in December 1977, she underwent a 
reduction genioplasty (to correct significant progmathism) and a 
rhinoplasty at Tripler AMC.  

Service records show that she had a vehicular accident in 1982, 
she underwent surgical treatment for a deviated septum.  

She has been noted to have sinus problems then and on subsequent 
occasions with headache pain and stuffiness.  She complained of 
sinus and head tenderness in January 1985.  She was found to have 
serous otitis of both ears and probable thyroiditis.  In the mid-
1980's she had several bouts of respiratory infection symptoms, 
postnasal drip, hay fever symptoms and frontal lobe headache.  
Both maxillary sinuses were tender to palpation but films were 
normal in October 1987.

An undated ear, nose and throat consult in service diagnosed her 
with chronic sinusitis and noted that headaches had started on 
September 19, 1990 and continued to January 21, 1991.

Since service, she has been diagnosed with sinusitis although 
some recent sinus X-rays were negative for current activity.  She 
has provided a statement to the effect that she was seen on a 
continuous basis from 1992-1998 at Patrick AFB with sinusitis, 
allergic rhinitis and migraine headaches.

In January 1995, she was referred for consult due to recurrent 
sinus infections.  Her complaints had started 5 months after 
leaving the Persian Gulf and had continued for 4 years.  X-rays 
showed a small retention cyst or polyp in the right maxillary 
sinus.  In January 1998 she was noted to have sinus congestion 
and severe headaches with nausea and photophobia and migraine was 
suggested.

In February 1998, she complained of sinus headaches.  Sinus CT 
scan showed minimal thickening of the ethmoid cells and a small 
osteoma or tooth in the inferior aspect of the right maxillary 
sinus.  In October 2000 at a VA clinic visit, she complained of 
sinus and head congestion; diagnosis was right maxillary 
sinusitis.  A CT scan in January 2001 was read as normal.

In January 2005, she was diagnosed at a service facility with 
chronic sinus congestion (sinusitis), a polyp in the right 
maxillary sinus and chronic headaches secondary to sinusitis 
versus tension headaches.

A VA physician assessed her symptoms in December 2007, and noted 
that she had had intermittent episodes of sinusitis and allergic 
rhinitis including after her Persian Gulf deployment for which 
she had been treated at various VA and military facilities.  The 
physician opined that "both conditions are as likely as not 
related to her deployment to the Persian Gulf".

Thus, whether symptomatic sinusitis is active or not at any given 
moment, the Board is persuaded that the Veteran manifests chronic 
sinusitis which is the result of service or alternatively, cannot 
be dissociated from her allergic rhinitis.



B. Headaches

Service treatment records shows recurrent episodes of headaches 
sometimes associated with shoulder complaints including after 
head trauma.  Private and VA evaluations in the period soon after 
service noted the presence of migraine headaches and sinusitis.

In a rating decision in May 1995, the RO granted service 
connection for the then claimed disability, characterized as 
"right shoulder injury also claimed as cervical brachial 
myofascial syndrome and misalignment of cervical and thoracic 
vertebrae" from November 3, 1993, the date of that claim [a date 
which is revised to June 1 , 1992 by this decision].  That rating 
action specifically indicates that: "We resolved doubt under 38 
USC 5107 in the Veteran's favor to concede her chronic headaches, 
neck, right shoulder and hand symptoms are the result of a[n in-
service] sports injury in 1991, not the result of her own 
misconduct...This constitutes a complete grant of benefit sought 
on appeal".

On repeated occasions since then, including as part of the 
current appeal, the Veteran has raised the issue of compensation 
for headaches.  VA and private care-givers and evaluators have 
since noted the ongoing presence of headaches including of 
migraine and tension types, particularly since her exposure to 
environmental contaminants in the Persian Gulf, and have 
associated the headaches with her service.  

The issue of entitlement service connection for migraines was 
fully developed by the RO, included in the Veteran's Substantive 
Appeal, and certified to the Board on appeal.

However, since service connection is already in effect for 
headaches, there remains no allegation of error of fact or law 
for appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   The Court has 
held that the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. App. 
377, 380 (1999).  

Under 38 C.F.R. § 3.155, any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.

The mere presence of a disability does not establish intent on 
the part of the claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 206 (1995); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995); See also Brannon v. 
West, 12 Vet. App. 21, 135 (1998).



A.  General

The Veteran has variously claimed that once she was separated 
from service and after she became a contractor in Germany and 
SWA, she exhibited many disabilities; and that she endeavored to 
file various claims with VA, but was never successful in doing 
so.  She stated that she tried to file such claims with an 
unidentified person or agency, but they would not accept the 
filings.  To constitute a claim, some sort of intent must be both 
expressed and conveyed, and the file has nothing to document such 
attempts.  The Veteran does not have copies of correspondence or 
forms attesting to her attempts, or responses from the agency she 
alleges she contacted showing activity.  The Board therefore 
finds there are no earlier dates of claim than are discussed 
below with respect to the individual disabilities.

B.  Right cervical brachial myofascial syndrome

The initial claim for service connection for the right cervical 
brachial myofascial syndrome disorder claimed as residuals of a 
right shoulder injury, on a VA Form 21-526, was received on June 
2, 1992, approximately concurrent with her separation from 
service on May 31, 1992 and denied by the RO in August 1992, and 
of which she was informed in September 1992.   This became final 
in the absence of a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A claim to reopen, on another VA Form 21-526, was received on 
November 3, 1993, more than a year after the initial denial and 
more than a year after service separation.  There is no 
correspondence or communication reflected in the file prior to 
that date which may be taken as a reopened claim.  Treatment 
records cannot form the basis for reopening except where the 
claim was denied because a condition was not compensable in 
degree.  38 C.F.R. § 3.157.

Thus, while it is clear that she had the right cervical brachial 
myofascial syndrome disability prior to her claim, the earliest 
date for the award of the grant relating to her right cervical 
spine syndrome is November 3, 1993 which is the date she filed to 
reopen following the final prior denial decision of which she had 
been notified in September 1992.

C.  Allergic rhinitis

The Veteran filed her initial claim of service connection for 
sinusitis and headaches on a VA Form 21-4138, received by VA on 
April 21, 1998.  A review of current records indicates that the 
sinusitis and rhinitis symptomatology overlap markedly, and as 
was discussed above, for rating purposes they are considered to 
be one disability.  The claim of service connection for sinusitis 
is therefore liberally read as also being a claim for rhinitis.  
While it is accurate to state that between the time of her 
separation and the date of that filing, she had in fact been seen 
at one or more military facilities for treatment of one or more 
of these claimed disabilities, at no point according to the 
documentation relating to such care was a claim conveyed with 
regard to VA prior to April 21, 1998.  

The claim for service connection was denied in a rating action in 
July 1998 of which she was apprised.  She was scheduled to report 
for a VA examination in 1999 but failed to do so.  She did not 
file a timely appeal from the 1998 action, nor did she endeavor 
to reopen any claim until a VA Form 21-526 was received on 
January 4, 2006.  However, in that document she mentioned the 
migraine headaches (as well as filed an initial claim with regard 
to her right foot and ankle), but did not address upper 
respiratory claims.  A claim mentioning such was not received 
until May 22, 2006.

While the Veteran contends (and the Board can accept, solely for 
the purpose of its present analysis) that the allergic rhinitis 
began prior to her claims as stated, that is not a basis upon 
which the Board may award her an earlier effective date for the 
establishment of service connection absent an indication of 
intent on her part.  There is nothing in the file that can be 
construed as a claim with regard allergic rhinitis as service 
connected (formal or informal) prior to May 22, 2006 (the date of 
the reopened claim following the 1998 final denial decision).

D. Right ankle disability 

Historically, it is noted that the Veteran filed a claim for VA 
compensation benefits, and received in June 1992, citing 
"shoulder injury" as one of the disabilities for which she was 
seeking service connection.  She did not cite a right ankle 
injury.  

In the rating action in August 1992, service connection was 
denied for a right shoulder disability on the basis of no current 
findings of any residuals, with a notation that she had failed to 
report for a scheduled VA examination in June 1992.  Furthermore, 
based on her service treatment records and associated Physical 
Evaluation Board findings, service connection was denied for a 
right ankle disability (and noted to be based on the service 
findings rather than any claim by her in that regard).  She was 
notified of the decision on September 28, 1992 and did not file 
an appeal within a year.

She filed a VA Form 21-526 on January 4, 2006 with regard to her 
right foot and ankle.  She submitted clinical records reflecting 
care to include right ankle surgery in April 2006.  There is 
nothing in the file to reflect that she had filed an informal or 
formal claim to reopen prior to the January 4, 2006 date, and 
that is thus the earliest the grant may be assigned. 




ORDER

The claim for entitlement to service connection for sinusitis is 
reopened.

Service connection for sinusitis is granted.

Headaches are already service-connected; the claim for service 
connection for headaches is dismissed.

An earlier effective date prior to November 3, 1993, for service 
connection for a right cervical brachial myofascial syndrome is 
denied.

An earlier effective date prior to May 22, 2006, for service 
connection for allergic rhinitis is denied.

An earlier effective date prior to January 4, 2006, for service 
connection for a right ankle disability is denied.


REMAND

With regard the remaining disabilities, the Board finds that 
further discussion of her actual service would be helpful to 
ascertaining the nature of disabilities in and since service and 
other related matters, and specifically, to perhaps obtaining 
additional documentation in that regard.

The Veteran had active service from November 1971 to December 
1975 in the U.S. Air Force, and from June 1976 to May 1992 in the 
U.S. Army.  In February 2006, she was certified by the service 
department as having served on active duty in the Southwest Asia 
(SWA) area from February 14 to March 20, 1991.  However, other 
documents of record show her to have been MEDEVAC'd from Saudi 
Arabia to Darnall AMC, Ft. Hood, TX on November 27, 1990 but 
there is no designation of the date she arrived in the former 
location.  A document is of record dated August 27, 1990 to the 
effect that she was going to be deploying to Saudi Arabia.  
Another document dated October 6, 1990 showed a temporary 
assignment of the Veteran to ARCENT HQ staff to establish a 
Center for a period of 120 days beginning October 7, 1990.   
Accordingly, although the current official certification of her 
active duty SWA service is clearly inaccurate, the correct dates 
are not otherwise clear and should be officially re-certified.

In a statement in a Persian Gulf Questionnaire, she indicated 
that from September 1990 and for 5 months thereafter, her unit 
was directly in line with "gas" processing plants at two 
classified sites, "Cement City" and "Garden City" in Saudi 
Arabia, and exposed to fumes almost continuously.  Her final DD 
214 shows that she was awarded the SWA Service Medal with 1 
bronze service star; and that she had 2 years, 11 months and 8 
days of total overseas service.  After release from active duty, 
she worked as a civilian contractor in SWA where she received 
medical care at military and civilian facilities in-SWA Theatre 
and in Europe; she also received care at military faculties as a 
service dependent.  Now of record are some reports from military 
facilities including Eisenhower AMC (Ft. Gordon, GA), Patrick 
AFB, FL, and National Naval Medical Center (Bethesda, MD), which 
may be for care as a dependent rather than primary active duty 
member.  She may wish to provide additional records from such 
facilities or when she was a contractor as relate to the 
remaining issues on appeal.

As for appropriately identifying the Veteran for purposes of 
records acquisition, the Board has included the names shown in 
the header above, according to various documents of record 
including those provided by the Veteran herself, "B" was her 
maiden name and was the name she used on her first entry into 
service in 1971.  W" is her longstanding, current married name.  
On one document she indicated that she was married to "J" from 
1978-1979; and was married to "S" from 1976-78 or 80.  In any 
event, given the dates shown herein, and as stated in the 201 and 
associated files, she served under at least three of those last 
names, and additional service records may well be in any of them.  
So far, the search for records has been under her current name, 
and predominantly for the second period of service.  It is 
entirely possible that all records are in a single file with the 
same identification number, but nothing confirms that all her 
records were consolidated into a single file.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has also indicated that she now receives Social 
Security Administration (SSA) disability payments.  These records 
are potentially relevant to the remaining claims of service 
connection, and must be obtained.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  

I.  Low Back Disability

Service treatment records show recurrent complaints of low back 
pain, associated with accidents and gynecological problems.  Post 
service records show continued low back complaints, with various 
diagnoses.  Current records show radiographic changes and current 
diagnosis of a back condition.  However, the evidence of record 
is unclear regarding any possible relationship between service 
and the current complaints.  An examination on remand is 
required.

II.  Psychiatric Disability

The U.S. Court has held that claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, op. cit.  

The record reflects a number of diagnosed psychiatric conditions 
in addition to PTSD, including possible bipolar disorder, 
anxiety, adjustment disorder, depression, and a personality 
disorder.  While the Veteran has specified several PTSD stressors 
(which may require additional verification efforts in light of 
the above discussion of apparent conflicts in the Veteran's 
service record), doctors have indicated a possible secondary 
relationship to physical problems.

On remand, an examination is required to establish the correct 
diagnoses, and to obtain a medical opinion on etiology.

III.  Right Foot Disability

The Veteran has tended to refer to her right foot and right ankle 
disabilities in this same context, including in her testimony.  
Nonetheless, service records and history reflect that she had a 
separate problem with the foot in service including misalignment 
on walking.  

She has also continued to have right foot problems since service.    
It remains unclear what right foot disability, separate and apart 
from her right ankle disability, is now present and the extent to 
whether it is or is not attributable to service and/or her right 
ankle disability.  Examination is required.

IV.  Hysterectomy

There are not many service treatment records available for 
gynecological complaints but it appears that the Veteran did have 
some irregularity, excess bleeding and pain issues.  She has 
since testified that this was a serious problem starting in 1990 
or so, but there were not many facilities were she could get 
care.  At the time of her total abdominal hysterectomy with 
bilateral salpingo-oophorectomy in early 2007, she said that for 
several years she had had increasing problems with 
menometrorrhagia, irregular cycles and dysmenorrheal.  

An examination is required for a medical opinion as to whether 
the Veteran's hysterectomy is related to the competent reports of 
in service problems.

V.  Rhinitis/Sinusitis

As was discussed above, there appears tremendous overlap between 
the symptoms and manifestations of the Veteran's respiratory 
problems.  In light of the grant of service connection for 
sinusitis, and the age of the most recent VA examination, remand 
is required to obtain current findings and to delineate, to the 
extent possible, all manifestations of the service connected 
disability.

VI.  Joint and Bone Pain and Blood in Stool

With regard to both these disabilities, the Veteran has 
competently reported symptoms at various times.  In some 
instances, her complaints appear to be included in other 
disabilities, such as the shoulder, ankle, neck, and hand.  In 
others, objective evidence fails to support her allegations, as 
with negative occult blood testing.

However, the current evidence of record does not clearly show the 
presence or absence of either claimed condition, or address its 
relationship to service.  Examinations are required.

VII.  TDIU

The TDIU issue is inextricably intertwined with the other pending 
appellate issues, as it depends on a determination of exactly 
which disabilities are service connected.  Harris v. Derwinski, 1 
Vet. App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Do a search for all records under 
alternative names.  Have the service 
recertify all of her service including that 
in Southwest Asia for each name.

2.  Contact SSA and obtain copies of all 
records used in support of any grant of 
benefits to the Veteran.  If such records are 
not available, a written certification of 
such is required.

3.  Schedule the Veteran for a VA 
gynecological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether gynecological symptoms in service 
caused or contributed to the need for a  
hysterectomy.  The examiner should comment on 
any impact of the Veteran's occupational 
capacity.  A full and complete rationale for 
all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether any 
currently diagnosed disability of the low 
back is at least as likely as not related to 
service or service-connected disabilities.  
The examiner should comment on any impact of 
the Veteran's occupational capacity.  

The examiner should also opine as to whether 
there is any current disability or condition 
manifested by generalized complaints of bone 
and joint pain, not accounted for by 
diagnoses related to specific joints.  A full 
and complete rationale for all opinions 
expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a VA foot 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether any 
currently diagnosed disability of the right 
foot is at least as likely as not related to 
service or service connected disabilities, to 
include the right ankle.  The examiner should 
comment on any impact of the Veteran's 
occupational capacity.  A full and complete 
rationale for all opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric diagnoses; PTSD must 
be specifically addressed.  The examiner 
should opine whether it is at least as likely 
as not that any currently diagnosed condition 
was first manifested in service, as 
documented in service treatment records.  The 
examiner should also opine as to whether any 
current psychiatric disorder is caused or 
aggravated by any or all of the Veteran's 
physical health problems.  The examiner 
should comment on any impact of the Veteran's 
occupational capacity.  A full and complete 
rationale for all opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

7.  Schedule the Veteran for a respiratory 
examination to determine the current state of 
all disabilities to include allergic rhinitis 
and sinusitis.  All current manifestations of 
each disability should be identified and 
differentiated to the extent possible.  The 
examiner should comment on any impact of the 
Veteran's occupational capacity.  A full and 
complete rationale for all opinions expressed 
is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

8.  Schedule the Veteran for a VA rectum and 
anus examination.  The claims folder must be 
reviewed in conjunction with the examination. 
The examiner should identify all current 
diagnoses of the lower gastrointestinal 
system and opine as to whether any such are 
manifested by blood in the stool.  Further, 
the examiner should opine as to whether any 
such condition is at least as likely as not 
caused or aggravated by service or a service 
connected disability.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

9.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  VA should 
then readjudicate all the claims on appeal.  
If any of the benefits sought remain denied, 
VA should issue an appropriate SSOC and 
provide the Veteran and her representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


